DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 25, line 13, the Examiner interprets “the outlet of the oven” as referencing “a gas outlet” in line 5 of claim 25.
In claim 31, Applicant claims a dew point mirror hygrometer is used for determining moisture.  The Examiner interprets determining moisture references moisture of gases in claim 25, since hygrometers are defined as a measuring instrument for measuring humidity of gas.
Election/Restrictions
This application is in condition for allowance except for the presence of claims  directed to an invention non-elected without traverse.  
Accordingly, claims 39-40, 42, 44, and 46-48 have been cancelled.
Allowable Subject Matter
Claims 25-38, 41, 43, 45, and 49-50 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to disclose or fairly suggest the method of claim 25 including both varying the residual moisture of the silicon dioxide particles and varying the gas replacement of the gas flow in order to control the dew point of the gas at the outlet of oven such that the dew point of the gas on exiting the oven through the gas outlet is less than 0 degrees C.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741